Per Curiam.

The Civil Court lacked the power to assert in personam jurisdiction over the defendant on the basis of personal service of process in Nassau County. The action is founded On an out-of-city tort; the defendant is a nonresident of New York City, and the fact that he is regularly employed within the city will not justify extraterritorial service.
The orders should be reversed, with $10 costs, defendant’s motions granted and the complaint dismissed, with costs. .
Hofstadteb, J. P., Hecht and Gold, JJ., concur.
Orders reversed, etc.